Case 8:20-cv-01159-SDM-AEP Document 29 Filed 09/29/20 Page 1 of 2 PageID 803




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

ESSILOR INTERNATIONAL, ESSILOR
OF AMERICA, INC., SATISLOH AG,
SATISLOH NORTH AMERICA, INC.,
AND DAC VISION INC.,
                                                     CASE NO.: 8:20-cv-1159-T-23AEP
       PLAINTIFFS,

v.

JDP HOLDINGS, LLC, GLADWIN M&E
TECH. CO., LTD., YANGZHOU GLADWIN
M&E TECH. CO., LTD., YANGZHOU
PERFECT MACHINERY TECH. CO.,
LTD., Q PACIFIC MANUFACTURING
CORP., AND GLADWIN OPTICAL,

      DEFENDANTS.
____________________________________

                                 NOTICE OF SETTLEMENT

       Plaintiffs, Essilor International, Essilor of America, Inc., Satisloh AG, Satisloh North

America, Inc., and DAC Vision Inc., by and through their undersigned counsel and pursuant to

Local Rule 3.08(b), hereby file this Notice of Settlement and state as follows:

       The parties have reached an agreement to settle the issues in the above-styled matter and

the settlement agreement and consent judgment are currently being finalized. Plaintiffs ask that

the case be administratively closed pursuant to Local Rule 3.08(b) so that the parties can have time

to file the consent judgment within the time allotted or, on good cause shown, reopen the matter

for further proceedings.

       DATED this 29th day of September 2020.

                                              Respectfully submitted,

                                              WOLTER VAN DYKE DAVIS, PLLC
                                              390 North Orange Avenue
Case 8:20-cv-01159-SDM-AEP Document 29 Filed 09/29/20 Page 2 of 2 PageID 804




                                            Suite 2500
                                            Orlando, FL 32801
                                            Telephone: (407) 926-7700
                                            Facsimile: (407) 926-7720

                                            /s/ Amber N. Davis
                                            Amber N. Davis
                                            Florida Bar No. 0026628
                                            Kevin W. Wimberly
                                            Florida Bar No. 0057977
                                            Email: adavis@savvyIPLaw.com
                                            Email: kwimberly@savvyIPLaw.com

                                            and

                                            Jeffrey B. McIntyre (Admitted pro hac vice)
                                            Tia D. Fenton (Admitted pro hac vice )
                                            Philippe J.C. Signore (Admitted pro hac vice)
                                            Lisa M. Mandrusiak (Admitted pro hac vice )
                                            OBLON, McCLELLAND,
                                            MAIER & NEUSTADT, LLP
                                            1940 Duke St.
                                            Alexandria, VA 22314
                                            Tel.: (703) 413-3000

                                            Attorney for Plaintiffs,
                                            Essilor International, Essilor of America, Inc.,
                                            Satisloh AG, Satisloh North America, Inc.,
                                            and DAC Vision Inc.,

                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically

filed with the Clerk of the Court utilizing the CM/ECF system this 29th day of September 2020.

                                            /s/ Amber N. Davis
                                            Attorney




                                               2
